                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


DAVID NG,

         Plaintiffs,                                           Case No: 8:17-cv-509-T-36AEP

         v.

MEGAN J. BRENNAN, POSTMASTER
UNITED STATES POSTAL SERVICE,

      Defendant.
________________________/

                                             ORDER

         This matter comes before the Court upon Defendant Megan J. Brennan, Postmaster, United

States Postal Service’s Motion for Summary Judgment (Doc. 62), Plaintiff’s response (Doc. 72),

the Stipulation of Undisputed Facts (Doc. 73), and the parties’ Stipulation (Doc. 85). 1 The Court,

having considered the parties’ written submissions, declarations, depositions and attachments, and

being fully advised in the premises, will now grant the Defendant’s Motion for Summary

Judgment.

    I.   BACKGROUND AND STATEMENT OF FACTS 2

         Plaintiff David Ng alleges retaliation and hostile work environment claims under Title VII

of the Civil Rights Act of 1964 (“Title VII”) while working for the United States Postal Service




1 The parties also filed notices indicating to the Court that the Stipulation narrows the issues for
summary judgment, namely that the Court need not decide the timeliness of Ng’s allegations
about the suspension of his driving license after the May 2014 incident and the denial of a
forklift license. The Postal Service maintains that its arguments in Section III.A.iii and III.B.i are
moot, and Ng agrees. See Docs. 86, 89.
2 The Court has determined the facts based on the parties’ submissions, including the Stipulation

of Undisputed Facts, declarations, depositions and attachments.
                                                  1
(the “Postal Service”). Doc. 26. Ng’s claims relate to Equal Employment Opportunity (“EEO”)

complaints he filed with the Postal Service, some of which he settled. See id. at ¶ 2; Doc. 63,3 Ex.

5; Doc. 62-7; 4 Doc. 66 5 at ¶ 2.

       The Fourth Amended Complaint (“FAC”) alleges these claims based on Title VII: Count

I—disparate treatment based on national origin (Chinese); Count II— disparate treatment based

on race (Asian); Count III—disparate treatment in retaliation for engaging in protected activity;

and Count IV— retaliatory hostile work environment based on engaging in protected activity. Doc.

26. Plaintiff seeks compensatory damages, punitive damages, attorneys’ fees and costs. Id.

            a. Factual Background

    David Ng was born in Hong Kong and immigrated to the United States several years ago. Doc.

63 at 9:5-8. He identifies as Chinese (national origin) and Asian (race). Id. at 74:1-9. He began

working for the Postal Service in 2004. Id. at 10:9-12; Doc. 62-1. Since 2009, he has worked as a

mail handler at the Ybor Processing & Distribution Center (“P&DC”). Id. at 16:23-25, 17:1-14.

    In 2013, Ng put in a bid to become an equipment operator which requires moving mail

throughout the postal facility. Id. at 17:15-20, 24:12-25, 25:1-25, 26:1-4; Doc. 63-2; 63-3. The

position requires training, a test, and a license to operate the equipment. Doc. 62-2. Ng’s

colleagues, Jean Max Clairjeune and Dean Coleman, trained Ng on the tow motor. Doc. 63 at

25:22-26:4. In December 2013, the Postal Service temporarily revoked Ng’s tow motor license

due to a motor collision with stationary equipment. See Doc. 62-3.

    In May 2014, Ng received a letter of warning due to reports from different managers that Ng’s

load hit stationary equipment along his route. Doc. 62-4; Doc. 63 at 56:21-62:14; Doc. 66 at ¶ 2.



3 Deposition of David K. Ng, March 29, 2018.
4 Settlement Agreement Form dated July 16, 2015.
5 Declaration of Richard Matuszewski dated October 12, 2018.


                                                 2
Ng contacted an EEO counselor and filed an informal complaint alleging discrimination based on

race, sex, and age. Doc. 62-5. The parties settled the dispute. Doc. 63 at 61:25, 62: 1-14; Doc. 63-

5, Doc. 66 at ¶ 2.

     In April 2015, Ng filed another informal EEO complaint alleging race discrimination because

the Postal Service denied him a forklift license. Doc. 62-6; Doc. 63 at 62:15-25, 63:1-25, 64:1-19.

The parties settled the dispute. Doc. 63 at 64:15-67:1, Doc. 62-7, Doc. 63- 7.

    On March 31, 2016, Ng contacted an EEO counselor and filed a formal complaint on April

24, 2016. Doc. 63-8; Doc. 63 at 70:16-25, 71:1-3, 72: 9-13, 73:16-25, 74 :1-25. The EEO complaint

alleged discrimination based on race, national origin, sex, age, and religion; it also alleged

retaliation for his previous EEO activity. Id. The alleged discrimination and retaliation claims

derived from the following. Between December 13, 2015, and April 14, 2016, managers prohibited

Ng from driving. On April 6, 2016, a manager called Ng over the intercom. On June 1, 2012, and

February 10, 2013, managers denied Ng’s request for leave based on religious activities. Ng also

included conduct from his 2014 EEO complaint and the 2012 letter of warning he received for

allegedly calling a fellow employee the “N” word. Doc. 63-8. The agency dismissed those claims

under 29 C.F.R. § 1614.107(a)(1)-(2). Doc. 62-11. Ng sued after the agency issued its final

decision in favor of the Postal Service and informed him of his right to sue. Doc. 62-12; Doc. 1.

    In the parties’ Stipulation, Ng withdrew his claims for retaliation and discrimination based on:

the alleged lack of training to operate the forklift, the suspension of his tow motor license between

December 13, 2015, and April 14, 2016, any warnings, suspensions, or discipline related to his

driving a tow motor, and the denial of a forklift license. Doc. 85 at 1. Ng will not testify or




                                                 3
introduce any other evidence of these events to support his claims for discrimination or retaliation.

Id. 6

    II.   LEGAL STANDARD

          Summary judgment is appropriate when the pleadings,             depositions,   answers to

interrogatories, and admissions on file, together with the affidavits, show there is no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the

initial burden of stating the basis for its motion and identifying those portions of the record

demonstrating the absence of genuine issues of material fact. Celotex, 477 U.S. at 323; Hickson

Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259-60 (11th Cir. 2004).             That burden can be

discharged if the moving party can show the court that there is “an absence of evidence to support

the nonmoving party’s case.” Celotex, 477 U.S. at 325.

          When the moving party has discharged its burden, the nonmoving party must then

designate specific facts showing that there is a genuine issue of material fact. Id. at 324. Issues

of fact are “genuine only if a reasonable jury, considering the evidence present, could find for the

nonmoving party,” and a fact is “material” if it may affect the outcome of the suit under governing

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). In determining whether a

genuine issue of material fact exists, the court must consider all the evidence in the light most

favorable to the nonmoving party. Celotex, 477 U.S. at 323. However, a party cannot defeat

summary judgment by relying upon conclusory allegations. See Hill v. Oil Dri Corp. of Ga., 198

Fed. Appx 852, 858 (11th Cir. 2006).




6Ng apparently abandoned his claims of discrimination based on age, sex and religion; although
he does mention those issues in his discovery responses and deposition.
                                                  4
 III.     DISCUSSION

             a. Claim Exhaustion

         The Postal Service argues that Ng did not exhaust his administrative claims on several

discrete discriminatory acts that occurred before March 31, 2016, including the following. Lewis

and Matuszewski denied his leave request based on religious observation on June 1, 2012, and

February 10, 2013. Doc. 63-8. Dan Wozniak denied leave on October 25, 2012. Doc. 63-13. He

received a letter of warning for allegedly calling his co-worker the “N” word on December 24,

2012, id.; Doc. 62-13, and management did not remove the letter from his personnel file until

September 2015. Doc. 63-8. The FAC alludes to, but does not explicitly mention, these acts. See

Doc. 26 at ¶¶ 8, 9, 12. Ng also complained about cleaning duties between 2011 and 2013. Doc.

63 at 124:6-125:18, 126:19-127:4, 128:2-130:5; Doc. 63-14 at 16. Wilkerson’s comments began

in 2010 and continued through 2015 or 2016. Doc. 647 at 8:10-10:13; Doc. 65 8 at 5:12-8:25, 16:

4-25. And the complained-of disparate workload began in 2013. Doc. 63-14 at 13.

         The Postal Service argues these acts occurred over 45 days prior to Ng contacting an EEO

counselor on March 31, 2016; and they are not actionable here. Ng does not address this argument

in his response in opposition to the Motion.

         A federal employee must exhaust administrative remedies before suing under Title VII.

Crawford v Babbitt, 186 F.3d 1322, 1326 (11th Cir. 1999). The employee must initiate contact

with an EEO counselor within forty-five days after the alleged discriminatory action. 29 C.F.R. §

1614.105(a)(1). But a plaintiff need not exhaust administrative remedies prior to filing a judicial

claim of retaliation if that claim grew out of an earlier charge. The district court has ancillary




7   Excerpts of Deposition of Shalonda McGlothin, October 3, 2018.
8   Excerpts of Deposition of Latosha Gullette, October 11, 2018.
                                                5
jurisdiction to hear claims that grow out of an administrative charge. Baker v. Buckeye Cellulose

Corp., 856 F.2d 167, 169 (11th Cir. 1988). See also Litman v. Sec'y, of the Navy, 703 Fed. Appx.

766, 771 (11th Cir. 2017).

       This exception generally applies to retaliation claims but not if the plaintiff has no other

properly raised judicial claim to which the retaliation claim may attach. See Baker, 856 F. 2d at

169. Courts are nonetheless extremely reluctant to allow procedural technicalities to bar claims

brought under Title VII. The Eleventh Circuit has noted that courts should not strictly interpret the

scope of an EEOC complaint. Litman, 703 Fed. Appx. at 771 (11th Cir. 2017) (citing Gregory v.

Georgia Dep't of Human Res., 355 F.3d 1277, 1280 (11th Cir. 2004)).

       Here, the Court agrees with the Postal Service that Ng has not exhausted his administrative

remedies as to: the June and October 2012 leave requests; the December 2012 letter of warning;

the delay in removing the letter from his personnel file; the assignment of cleaning duties; the

allegedly disparate workloads; and Wilkerson’s comments. Also, Ng released one claim through

a previous settlement. Ng did not timely raise these issues either with the EEO counselor or during

the administrative process. Thus, he did not properly exhaust these claims.

       The Postal Service also argues that Ng has not exhausted his racially hostile work

environment claims, to the extent that it is the basis for his disparate treatment claims in Counts I

and II. Doc. 62 at 10 (citing Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798, 807-08 (11th

Cir. 2010) (explaining that disparate treatment can mean a tangible employment action or a hostile

work environment).

       It argues that the acts described in the EEO complaint do not correspond to the alleged acts

described in the FAC and Ng’s responses to discovery. Ng’s EEO complaint deals with religious

leave and disciplinary action. See Doc. 63-8 and Doc. 62-14 (citing events taking place on May



                                                 6
27, 2012; February 2, 2013; and April 13, 2016; which respectively correspond to the denial of

religious leave and reinstatement of his driving privileges). But the FAC and Ng’s testimony

identify racially discriminatory acts including: Wilkerson calling Ng “No Good,” “Fucking No

Good,” and “God Damn it No Good”; Lewis saying “Chinese people are stupid,” other comments

about his race and national origin overheard by management who took no corrective action; and

disparate workload and cleaning duties. Doc. 26 at ¶¶ 8, 11. Ng also testified that Will Hoyte called

him “shrimp fried rice” and Clairjeune call him “Kim Il-sung (the North Korean dictator) between

2015 and 2016. Doc. 63 at 136:1-141:5. Latosha Gullette, Ng’s co-worker witnessed Wilkerson

calling Ng “no good” and heard him imitate Ng’s accent several times throughout 2015 and 2016.

See Doc. 72-2.    9


          Thus, the Postal Service argues these claims were not exhausted and are not properly before

the Court. And, it argues, these allegations do not amplify, clarify, or more clearly focus the

allegations in the EEO complaint.

          The Court agrees that Ng has not administratively exhausted these claims for his disparate

treatment and hostile environment claims. See Green v. Elixir Industries, Inc., 152 Fed. Appx. 838,

840 (11th Cir. 2005) (affirming summary judgment for employer in Title VII action where EEOC

charge merely alleged termination and complaint alleged hostile work environment). See also

Bridges v. Stand. P. of Tampa GP, Inc., 8:06-CV-1937-T-23TGW, 2007 WL 177688, at *2 (M.D.

Fla. Jan. 19, 2007) (dismissing sexual harassment and retaliation claims because plaintiff did not

list them “by label, by factual allegation, by temporal scope, or otherwise” in her EEO complaint

and thus did not administratively exhaust those claims).




9   Affidavit of Latosha Gullette dated June 12, 2018.
                                                   7
         Even if the Court considered the acts as part of Ng’s claims, they are insufficient to defeat

summary judgment, as discussed below.

            b. Counts I & II: Violations of Title VII—National Origin and Race

         Ng alleges that he suffered from disparate treatment based on his national origin, which he

identifies as Chinese, and his race, which he identifies as Asian, while working with the Postal

Service. Doc. 26 at ¶¶ 15, 24.       Because the FAC does not distinguish between a tangible

employment action or hostile work environment theory, the Court will analyze the claims under

both theories.

                     i.   Title VII Disparate Treatment Claims

         Title VII prohibits discrimination in the workplace based on an individual's “race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a). This discrimination falls into two

categories. Disparate treatment and hostile work environment. Reeves, 594 F.3d at 808.

         In disparate treatment cases, an employer discriminates against a worker “with respect to

his compensation, terms, conditions, or privileges of employment, because of” the individua l’s

membership in a protected category. 42 U.S.C. § 2000e–2(a)(1). It can take the form either of a

“tangible employment action,” like termination or demotion, or of a “hostile work environment”

that changes “the terms and conditions of employment, even though the employee is not

discharged, demoted, or reassigned.” Hulsey v. Pride Rests., LLC, 367 F.3d 1238, 1245 (11th Cir.

2004).

         If only circumstantial evidence of discrimination, and no direct evidence of discrimination,

is offered, the court applies McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Holland v.

Gee, 677 F.3d 1047, 1055 (11th Cir. 2012). Under that framework, a plaintiff first must establish

a prima facie case of discrimination that creates a presumption that the employer unlawfully



                                                   8
discriminated against him. Flowers v. Troup Cty., 803 F.3d 1327, 1336 (11th Cir. 2015). “At all

times, the plaintiff retains the ultimate burden of persuading the court that [ ]he has been the victim

of intentional discrimination.” Id. (quotation omitted). Once a prima facie case is made, the burden

of production shifts to the employer to articulate a “legitimate, non-discriminatory reason” for the

challenged employment action. Id. If the employer satisfies this burden, the burden shifts back to

the plaintiff to show that the proffered reason is merely a pretext for unlawful discrimination. Id.

       To show pretext, the plaintiff may rely on the same evidence he relied on in making his

prima facie case, although merely quarreling with the reason is insufficient. Wilson v. B/E Aero,

Inc., 376 F.3d 1079, 1088 (11th Cir. 2004). The plaintiff must show that the employer’s proffered

reason for the employment decision was not the true reason and can do so by pointing to its

“weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions.” Brooks v. Cnty.

Comm’n of Jefferson Cnty., 446 F.3d 1160, 1162-63 (11th Cir. 2006) (quotation omitted).

       But a reason is still not a pretext for discrimination “unless it is shown both that the reason

was false, and that discrimination was the real reason.” Id. Further, the truth of the proffered reason

is not relevant; the inquiry is whether the plaintiff’s supervisors were motivated by their belief that

the proffered reason was true. Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir.

1991). The court does not consider whether the employer’s employment decision was wise or

accurate, but only whether it was motivated by racial animus. Alvarez v. Royal Atl. Developers,

Inc., 610 F.3d 1253, 1266 (11th Cir. 2010).

                    ii. Ng’s Claims

       Here, Ng claims generally that he was treated differently than the other employees, and the

black and white employees received more favorable treatment than him. As the only Asian

employee in his section, he felt targeted for ridicule, harassment, and punishment.



                                                  9
        The Postal Service argues these allegations cannot establish a prima facie case under either

a tangible employment action or hostile work environment theory. It argues that it offers a

legitimate   nondiscriminatory   reason for the actions taken, Ng does not identify valid

comparators,10 and the alleged harassing words and behavior were neither severe nor pervasive.

        Ng argues there is no dispute he was treated differently, suffered adverse employment

actions, and endured a hostile work environment. See Doc. 72. But his response in opposition to

the Motion provides little detail and does not respond specifically to the Postal Service’s detailed

argument. He provides no citation to the record or even a summary of the conduct which supports

his argument.

                   iii. Tangible Employment Action

        A tangible employment action is “a significant change in employment status, such as

hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.” Davis v. Town of Lake Park, Fla., 245 F.3d

1232, 1239 (11th Cir. 2001). Thus, “to prove adverse employment action in a case under Title

VII’s anti-discrimination clause, an employee must show a serious and material change in the

terms, conditions, or privileges of employment.” Id. (emphasis in original). “Although the statute

does not require proof of direct economic consequences in all cases, the asserted impact cannot be

speculative and must at least have a tangible adverse effect on the plaintiff’s employment.” Id.

        Davis concluded that neither “negative job performance memoranda placed in [a] file” nor

“changes in ... work assignments” without “any economic injury” are adverse enough to trigger




10 The Eleventh Circuit recently clarified the proper test for comparator evidence as comparators
who are “similarly situated in all material respects. See Lewis v. City of Union City, Georgia, 15-
11362, 2019 WL 1285058, at *2 (11th Cir. Mar. 21, 2019). Ng’s proffered evidence falls short of
this standard and the previous standard.
                                                10
Title VII protection against discrimination. Id. Thus, Ng must have experienced discipline that

rises to the level of a tangible job detriment when claiming discriminatory treatment.

       Defendant assumes, without conceding, that Ng’s suspension of driving privileges from

December 11, 2015, to April 15, 2016, is a tangible employment action. See Doc. 62 at 13. But

because Ng has abandoned that conduct as a basis for his discrimination claims, the Court need

not discuss whether it is a tangible employment action which would support a disparate treatment

claim. Ng identifies no other tangible employment action in his response in opposition to the

Motion. The three supervisors alleged to have harassed Ng, Wilkerson, Hoyt and Lewis were all

supervisors or acting supervisors at the time of the alleged harassment. But only Lewis was

involved in the only identified tangible employment action—the 2015 license suspension—which

Ng has withdrawn from consideration.

       And, upon examining the claims Ng raises in his discovery responses, specifically, the June

1, 2012, October 25, 2012, and February 10, 2013, denial of leave requests, they do not raise

tangible employment actions. See Doc. 63-8, Doc. 63-14 at 2. These actions were not

administratively exhausted. And the December 24, 2012 letter of warning was resolved through a

Grievance Resolution. Doc. 63-8 at 4-5; Doc. 62-13. It otherwise does not rise to the level of

tangible employment action necessary to support a prima facie case.

                  iv. Hostile Work Environment

       The Postal Service argues that even had Ng timely exhausted his hostile work environment

claim based on race and national origin, he establishes no prima facie case. Ng alleges that the

hostile work environment included the following conduct: denial of leave requests, assignment of

different workload than other employees, assignment of cleaning duties, comments by Lewis that




                                                11
“Chinese people are stupid,” and other comments related to his national origin made by Wilkerson,

Hoyte, and Clairjeune. Doc. 26, ¶ 8; Doc. 63 at 136:1-141:15, 145:3-9; Doc. 63-13 at 2.

       To establish a prima facie case of a hostile work environment, a party must show that (1)

he is a member of a protected group; (2) who has been subjected to unwelcome harassment; (3)

based on a protected characteristic; (4) that was “sufficiently severe or pervasive to alter the terms

and conditions of employment and create a discriminatorily abusive working environment”; and

(5) that his employer is vicariously or directly liable for the environment. Miller v. Kenworth of

Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002).

       The requirement of “severe or pervasive” harassment contains an objective and a subjective

component. Id. at 1276. To be actionable, this behavior must cause both an environment that a

reasonable person would find hostile or abusive and an environment that the victim subjectively

perceives to be abusive. Id. In assessing the objective severity of the harassment, the court

considers: “(1) the frequency of the conduct; (2) the severity of the conduct; (3) whether the

conduct is physically threatening or humiliating, or a mere offensive utterance; and (4) whether

the conduct unreasonably interferes with the employee’s job performance.” Id.

       On their own and taken together, Ng’s claims do not establish a hostile work environment.

At most, they amount to the type of petty slights that Title VII is not meant to remedy. See

Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (“An employee's decision to

report discriminatory behavior cannot immunize that employee from those petty slights or minor

annoyances that often take place at work and that all employees experience.”). These acts may

have been subjectively offensive, but do not rise to the level of pervasiveness or hostility required

to establish a prima facie claim for hostile work environment. See Alansari v. Tropic Star Seafood

Inc., 388 Fed. Appx. 902, 905 (11th Cir. 2010) (Muslim employee’s claim that solicitations to go



                                                 12
to church because “Jesus would save” him, comments about his religion, and the playing of

Christian music on the radio were more akin to “mere offensive utterances” than threatening or

humiliating comments).

       The Postal Service also argues these claims were not timely raised since all but one

(comment by Lewis) occurred in 2016 or earlier. See Doc. 62 at 11. Thus, it argues that the EEO

complaint cannot encompass the hostile work environment claim based on race as described in the

FAC. The Court agrees.

       Further, the cleaning duties have no apparent link to racial animus, Ng merely testifies that

other low performing employees were never asked to perform cleaning duties. Doc. 63 at 124:15-

125:18. He also attributes the different workload to vague notions that the “black workers can do

whatever they want to,” i.e. receiving longer breaks and not getting summoned over the intercom.

Id. at 120:9-123:15. The few comments related to Ng’s national origin and ridiculing his name

over several years of working at the Postal Service are not enough to show a workplace “permeated

with discriminatory intimidation, ridicule, and insult” that altered conditions of the workplace and

created an abusive working environment. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993).

       Finally, there is no evidence in the record suggesting that the Postal Service’s employees’

alleged comments unreasonably interfered with Ng’s job performance. See e.g., Guthrie v. Waffle

House, Inc., 460 Fed. Appx. 803, 808 (11th Cir. 2012) (evidence indicated that alleged harassment

did not prevent plaintiff from performing job duties). Thus, Ng has not demonstrated that he

suffered an actionable hostile work environment claim.

                           1. Faragher/Ellerth Defense

       The Postal Service argues that even if Ng timely exhausted his hostile work environment

claims based on race or national origin and if his allegations stated a prima facie claim of hostile



                                                13
work environment,      Ng’s   claims    would   not survive     its     affirmative   defense under

Faragher/Ellerth. 11 The Postal Service argues that it exercised reasonable care to prevent and

correct any harassing behavior and Ng unreasonably failed to take advantage of any preventive or

corrective opportunities to avoid the harm. See Faragher v. City of Boca Raton, 524 U.S. 775, 807-

08 (1998) (citing Burlington Indus. v. Ellerth, 524 U.S. 742 (1998)).

       In Faragher and Ellerth, the Supreme Court established that “[a]n employer is subject to

vicarious liability to a victimized employee for an actionable hostile environment created by a

supervisor with immediate (or successively higher) authority over the employee.” Faragher, 524

U.S. at 807; see also Ellerth, 524 U.S. at 765. An employer must establish two elements to employ

this defense: “(a) that the employer exercised reasonable care to prevent and correct promptly any

[] harassing behavior, and (b) that the plaintiff employee unreasonably failed to take advantage of

any preventive or corrective opportunities provided by the employer or to avoid harm otherwise.”

Madray v. Publix Supermarkets, Inc., 208 F.3d 1290, 1296–97 (11th Cir. 2000) (quoting Faragher,

524 U.S. at 807). If the employer demonstrates that the employee did not fulfill his obligation of

reasonable care to avoid harm, then that failure is normally enough to satisfy the employer’s

burden. Id. at 1301.

       Here, the Postal Service contends that it exercised reasonable care to prevent harassment

through its anti-harassment policy which is “comprehensive” and has a “multi-channel complaint

procedure.” Doc. 62 at 21; Doc. 62-24. 12 The Postal Service distributes the policy to employees

through memoranda, EEO posters, and individual training; Ng received that training. Doc. 62-24;




11 Faragher v. City of Boca Raton, 524 U.S. 775, 807-08 (1998); Burlington Indus. v. Ellerth,
524 U.S. 742 (1998).
12 United States Postal Service Anti-Harassment Policies.


                                                14
Doc. 62-25. 13 The policy provides that Ng could have reported the harassing behavior to “his

immediate supervisor or manager, another supervisor or manager, or to the manager of human

resources.” Doc. 62-24 at 8, 10. The employee can also ask a coworker or union representative to

speak on his or her behalf. Id. at 10.

          The policy meets the minimum requirements for the Faragher/Ellerth affirmative defense.

It does not require the employee to complain to the offending supervisor or through the supervisor's

chain of command and provides multiple avenues of lodging a complaint to accessible, designated

representatives. See Madray, 208 F.3d at 1299.

          Finding no defect in the Postal Service’s harassment policy and no evidence it administered

the policy in bad faith, the Court concludes that the Postal Service exercised reasonable care to

prevent harassment under Faragher/Ellerth. See Olson v. Lowe's Home Ctrs. Inc., 130 Fed. Appx.

380, 389 (11th Cir. 2005) (finding satisfaction of the first prong as the policies enabled employees

to bypass harassing supervisors and provided several avenues for employees to report harassment);

Dinkins v. Charoen Pokphand USA, Inc., 133 F.Supp. 2d 1237, 1251 (M.D. Ala. 2001) (holding

that a policy fulfills its anti-harassment obligation if the employer disseminates a policy that is

“comprehensive, well-known to employees, vigorously enforced, and provides alternate avenues

of redress[;] and the policy must not be administered “in bad faith” or be otherwise “defective or

dysfunctional.”).

          Ng was aware of these policies because he invoked his EEO rights several times between

2006 and 2016 and filed numerous grievances and reports to management. See, e.g., Docs. 63-1,

63-7, 63-5, 63-8, 63-9, 62-26. Yet, he did not include Wilkerson’s comments in any of his EEO

complaints. Docs. 9, 26, 62- 5, 62-8. Ng vaguely recalls that he “complained to [] other people” in



13   Ng’s training records.
                                                  15
2010 and 2013 about these comments (including “Joe” from “mail sorting” and Kim) and orally

reported Wilkerson’s comments to Curtis Lewis in 2016. Doc. 63 at 148:22-151:9. But it was not

until 2017, after he filed a lawsuit, that Ng completed a “threat/assault incident report” complaint

about Wilkerson, and the behavior stopped. Doc. 62-26 at 29-1, Doc. 63 at 149:6-11. And Ng’s

complaints about these specific comments by Wilkerson, Clairjeune, and Lewis appear for the first

time in this lawsuit. See Doc. 1.

       Informal complaints to those not tasked by the employer to receive or process harassment

complaints is not enough to put the employer on notice. See Madray, 208 F.3d at 1300. It is unclear

who is “Tom” and whether he was an appropriate person to report the alleged harassment. And Ng

vaguely recalls mentioning the incidents to Tom and Kim, but does not state what he told them,

i.e. whether he specifically characterized the behavior as harassment, and what he asked them to

do on his behalf, if anything.      Further, Ng’s testimony that management would consider his

complaints meritless, Doc. 63 at 148:5-10, 14-21; 149:12-15, does not relieve him from his duty

of reporting it. See Walton v. Johnson and Johnson Servs., Inc., 347 F.3d 1272, 1290–91 (11th Cir.

2003) (“Subjective fears of reprisal may exist in every case, but ... those fears, standing alone, do

not excuse an employee’s failure to report a supervisor’s harassment.”). Viewing the evidence in

the light most favorable to Ng, it is clear that Ng unreasonably failed to take advantage of the

corrective opportunities offered by the Postal Service as to these comments. See Garrett v. Tyco

Fire Products, LP, 301 F. Supp. 3d 1099, 1127 (N.D. Ala. 2018) (employee’s reporting of nine

out of twenty-four harassing acts was a failure to adequately apprise appropriate personnel of the

full extent of the harassment which was fatal to his claim).

       Ultimately, Ng fails to point to any evidence that creates an issue of fact on whether a

reasonable person in his position would find the conduct at issue sufficiently severe or pervasive



                                                 16
to constitute a working environment so hostile as to alter the terms and conditions of his

employment and create a discriminatorily hostile work environment. See Mendoza, 195 F.3d at

1246. The Postal Service is entitled to summary judgment in its favor on Counts I and II.

            c. Counts III & IV: Title VII Retaliation

        The Postal Service argues that Ng has not established a prima facie case of retaliation

because the only remaining tangible employment action Ng has identified, the denial of his leave

request for June 15, 2017, has no causal connection to his protected activity. See Doc. 62 at 24

(citing Doc. 63-14 at 2). Even if Ng could establish a prima facie case of retaliation, the Postal

Service argues that it has produced a legitimate nonretaliatory reason for the employment action.

Further, the Postal Service argues that Ng has neither met the high bar of producing evidence that

retaliation is the “but for” reason for the action nor established that the reason is pretext.

         Ng does not specifically address retaliation in his response in opposition to the Motion.

The Court will rely on his arguments about disparate treatment generally. See Doc. 72 at 4-5.

                      i. Title VII Retaliation Claims

        “Retaliation against an employee who engages in statutorily protected activity is barred

under...Title VII....” Chapter 7 Trustee v. Gate Gourmet, Inc., 683 F.3d 1249, 1257–58 (11th Cir.

2012). If a plaintiff has direct evidence, then he can establish a prima facie case of retaliation.

Direct evidence is “evidence from which a trier of fact could conclude, based on a preponderance

of the evidence, that an adverse employment action was taken against the plaintiff on the basis of

a protected personal characteristic.” Wright v. Southland Corp., 187 F.3d 1287, 1303-04 (11th Cir.

1999) (finding direct evidence of age discrimination where two people involved in the decision to

terminate plaintiff made discriminatory comments about plaintiff’s age less than three months

prior to plaintiff's termination).



                                                  17
       The Eleventh Circuit has indicated that “only the most blatant remarks, whose intent could

be nothing other than to discriminate [or retaliate]...constitute direct evidence of discrimination [or

retaliation].” Murdoch v. Medjet Assistance, LLC, 294 F. Supp. 3d 1242, 1265 n. 27 (N.D. Ala.

2018) (quoting Carter v. City of Miami, 870 F.2d 578, 582 (11th Cir. 1989)).

       If a plaintiff relies on circumstantial evidence, he must follow the Supreme Court’s basic

allocation of burdens and order of proof in the McDonnell Douglas model. Specifically, he first

must prove by a preponderance of evidence a prima facie case of retaliation by showing that: (1)

he “engaged in statutorily protected activity”; (2) he “suffered a materially adverse action”; and

(3) “there was a causal connection between the protected activity and the adverse action.” Howard

v. Walgreen Co., 605 F.3d 1239, 1244 (11th Cir. 2010).

       Once a plaintiff establishes a prima facie case of retaliation, the burden of production shifts

to the defendant to articulate a legitimate, nonretaliatory reason for its employment decision. If the

defendant carries its burden of production, “[t]o survive summary judgment, the employee must

come forward with evidence sufficient to permit a reasonable fact finder to conclude that the

legitimate reasons given by the employer were not its true reasons, but were a pretext for

discrimination [or retaliation].” Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 771 (11th Cir.

2005) (citing Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 143, (2000)). Ultimately,

the plaintiff must show that retaliation was the “but for” reason for the employment action. U. of

Texas S.W. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013).

    To state a claim for “retaliatory hostile work environment,” a plaintiff must allege a basic

retaliation claim (as detailed above) in addition to demonstrating that “the workplace [was]

permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or




                                                  18
pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.” Gowski v. Peake, 682 F.3d 1299,1311 (11th Cir. 2012).

    When courts evaluate the objective severity of the harassment, they look at the totality of the

circumstances and consider the following, among other things: “(1) the frequency of the conduct,

(2) the severity of the conduct, (3) whether the conduct is physically threatening or humiliating, or

a mere offensive utterance, and (4) whether the conduct unreasonably interferes with the

employee’s job performance.” Id. at 1312.

                    ii. Ng’s Claims

       Ng appears to argue that he has direct evidence of retaliation. He relies on several

comments made by managers and colleagues in the P&DC as direct evidence of retaliatory animus.

For example, he points to Wilkerson making fun of his name: “No Good,” Lewis stating that

“Chinese people are stupid,” Hoyt calling him “shrimp fried rice,” and Clairjeune calling him

“Kim Il Sung.” Doc. 63 at 136:1-141:15. None of these comments serve as direct evidence of

retaliatory animus for engaging in protected activity, they require an inference that the individua ls

called him these names in response to his having opposed discriminatory treatment and

participated in the EEO process. Thus, Ng lacks direct evidence.

       Ng also has not established a prima facie case of retaliation through circumstantial

evidence. There is no dispute that Ng participated in EEO activity; the first element is satisfied.

But the Postal Service argues that the identified employment actions are not materially adverse

and Ng has neither established a causal connection between the actions and his protected activity

nor that retaliation was the “but for” cause. The Court will assume, without deciding, that the July

2017 denial of Ng’s leave request was materially adverse.




                                                 19
       As its legitimate nonretaliatory reason for the denial, the Postal Service maintains that the

quota for absent employees was full; three other employees had obtained that day off. Doc. 63-14

at 2; Doc. 63-47. The Postal Service also points out that it approved several of Ng’s other leave

requests. Doc. 62-28. Ng points to no evidence that the denial of the request for leave was

retaliatory or that the reason for the denial was pretextual. Ng has not established that the Postal

Service’s reason for denying his request for leave was pretextual.

       Assuming Ng could establish the other bases for a retaliation claim, the Court will evaluate

whether the behavior was sufficiently severe and pervasive as to create a hostile work environment.

The Postal Service argues that Ng has not demonstrated that these actions, different job

assignments, write-ups, and denial of overtime, are retaliatory or sufficiently severe and pervasive.

See Doc. 26, ¶ 9; see Doc. 63-14 at 20-21. Ng also attributes Wilkerson’s “no good” statement to

retaliation, Doc. 26 at ¶ 11, and the frequency of the denials of overtime. Doc. 63-14 at 17. Ng

stated these actions were retaliatory because they relate to racial differences between him and his

managers and coworkers. Doc. 63-14 at 17-22. Under the totality of the circumstances, the Postal

Service argues that the allegedly harassing behavior was not objectively severe and pervasive.

       Ng’s arguments and testimony cannot defeat summary judgment as to his retaliatory hostile

work environment claims. He demonstrates no causal relationship between the allegedly

retaliatory acts and his protected activity. And he does not show that the acts were sufficiently

severe and pervasive as to alter the terms and conditions of his employment and unreasonably

interfere with his job performance.

       Further, because these comments span several years and came from four individuals, they

are insufficient to be frequent and pervasive. See e.g., Guthrie, 460 Fed. Appx. at 807 (a dozen

comments spread out over eleven months are not sufficient to support a hostile work environment



                                                 20
claim); Hopkins v. Baltimore Gas & Electric Co., 77 F.3d 745, 753 (4th Cir. 1996) (intermittent

events over a seven year period not sufficient to establish a workplace harassment claim); cf.

Reeves, 594 F.3d at 808-814 (claim for hostile work environment can proceed where offensive and

derogatory comments occurred daily).

       The comments were also nonthreatening and akin to racial epithets and stereotypes. Overall

it is not enough to demonstrate a hostile work environment that is repugnant, physically threatening

or humiliating. See Harris, 510 U.S. at 21 (reiterating that the “mere utterance of an . . . epithet

which engenders offensive feelings in an employee does not sufficiently affect the conditions of

employment to implicate Title VII.”); McCann v. Tillman, 526 F.3d 1370, 1378-79 (11th Cir.

2008) (finding black employee's allegations that a white employee called her “girl” and two male

black employees “boys,” and that another coworker referred to a former black employee as a

“nigger bitch” did not amount to severe or pervasive harassment).

       The Eleventh Circuit has found racial slurs and offensive symbols and comments to be

insufficient in other cases. See Alexander v. Opelika City Schools, 352 Fed. Appx 390, 393 (11th

Cir. 2009) (plaintiff’s testimony that he was called “boy” constantly, but could only recall eight

specific instances over the course of two years, insufficient to show hostile work environment);

Barrow v. Georgia Pacific Corp., 144 Fed. Appx. 54, 57-58 (11th Cir. 2005) (racist slurs and

symbols which were discriminatory and offensive were insufficient evidence that the workplace

was “permeated with ‘discriminatory intimidation, ridicule, and insult’ ”); Quarles v. Con-Way

Freight, Inc., 2008 WL 1994916 *7 (M.D. Fla. May 8, 2008) (holding that supervisor’s comments

regarding affirmative action, “Black Jew,” and “nigger” fell “well short of the required level of

severity and frequency to support a hostile work environment claim.”).




                                                21
       Thus, the Postal Service is entitled to summary judgment in its favor on Ng’s retaliation

and retaliatory hostile work environment claims under Counts II and IV.

 IV.    CONCLUSION

       Plaintiff describes a work environment where he felt ridiculed and ostracized. He opposed

behavior he perceived as discrimination and retaliation. But the evidence does not establish that

the Postal Service engaged in impermissible discrimination or retaliation, nor was the working

environment so permeated with severe harassment that it created a hostile work environment. Ng

must provide more than isolated incidents and comments from colleagues and supervisors; he must

establish materially adverse employment actions, but for causation, and severe and pervasive

behavior to survive summary judgment. He did not do so here. There being no genuine issues of

material fact, Defendant is entitled to judgment in its favor, as a matter of law.

       Accordingly, it is ORDERED and ADJUDGED:

       1.      Defendant’s Renewed Motion for Summary Judgment (Doc. 62) is GRANTED.

       2.      All other motions are DENIED AS MOOT.

       3.      The Clerk is directed to enter judgment for Defendant Postmaster General, United

States Postal Service and against Plaintiff David K. Ng and close this case.

       DONE AND ORDERED in Tampa, Florida on June 11, 2019.




COPIES TO:
COUNSEL OF RECORD AND UNREPRESENTED PARTIES , IF ANY




                                                 22
